NEWS RELEASE OTC BB: VCTZF Cusip# 918881202 BRITISH PARLIAMENT BACKS VALCENT'S VERTICROP ™ SYSTEMS ALSO EXECUTIVE APPOINTMENTS ANNOUNCED FOR BOTH COMPANIES October 27, 2009-The Herald Express of Devon reported on October 17th, “Parliamentary backing has been given to the new Verticrop vertical farming System developed by ValcentProducts (eu) Limited (“VEU”). “A petition has been tabled at Westminster by Adrian Sanders MP, praisingVEU for developing the plant growing system. The Petition is backed by several MP’s who recognize the considerable potential offered by 20-fold increases in crop yields which could reduce the demand forfield crops. The petition also calls for the British Government to support the systems wherever possible includingrecognition that products produced by the system are organic and should not be prevented from being described as such". In keeping with theemphasis on Verticrop™ as VEU’s core business and the pending sales of the Verticrop™ systems worldwide, the Company has hired additional marketing and production staff.Also, to ensure a close working relationship between Valcent Products Inc. and its wholly owned subsidiary VEU, Valcent Products Inc.’s Board of Directors are pleased to announce three new appointmentsto ensure success during a period of sustained growth. Chris Bradford, currently Managing Director of VEU, has been appointed the President, the Chief Executive Officer and a Director of the Parent Company, Valcent ProductsInc. Mr. Bradford has worked within the agricultural sector continuously over the last 35 years in senior management positions in both large companies and smaller ventures. He also consulted with many programs to assist small agricultural businessesbefore joining VEU in 2005. Chris has firsthand experience in most aspects of the agricultural sector and has successfully built VEU to be a productive Company. Tom Bentley, since September 2008, has been the Manager of Business Development for VEUand now he has been appointed to VEU’s Board of Directors and has also been promoted tothe position ofDirector of Business Development. Tom graduated from Seale-Hayne Agricultural College and over the last 25 years he has gained considerable expertise on business development and marketing of agricultural products. Gerry Jardine, a Director of Valcent Products Inc. has also been appointed to the VEU Board of Directors, to both ensure the Parent and its Subsidiary continue a close working relationship as well as to assist Tom Bentley and Chris Bradford in a successful launch of its North American Marketing Plan for Verticrop™. About Valcent Products Inc: Valcent Products Inc. (OTCBB: VCTZF) is a leader in the development and manufacturing of commercial vertical crop technology for global markets. Valcent is a pioneer and leader in eco-technology with its core research and development in sustainable, renewable, and intensive agricultural products.
